Case 1:19-mc-00166-RA-SDA Document 76-5 Filed 09/30/20 Page 1 of 5




                     Exhibit 5
9/28/2020             Case 1:19-mc-00166-RA-SDA        Document
                                      Germany Names Former Volkswagen76-5  Filed
                                                                     CEO Martin     09/30/20
                                                                                Winterkorn         Page
                                                                                           as Suspect - WSJ 2 of 5

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/volkswagens-ex-ceo-martin-winterkorn-probed-on-suspicion-of-fraud-1485518259


BUSINESS

Germany Names Former Volkswagen CEO
Martin Winterkorn as Suspect
Investigation relates to Volkswagen’s long-running emissions scandal




Martin Winterkorn, former CEO of Volkswagen, arrives for a questioning by an investigation
committee in Berlin on Jan. 19.
PHOTO: MICHAEL SOHN ASSOCIATED PRESS


By William Boston
Updated Jan. 27, 2017 10 49 am ET



FRANKFURT—German prosecutors on Friday named Volkswagen AG’s former chief
executive, Martin Winterkorn, as a suspect in a fraud investigation stemming from the
auto maker’s emissions-cheating scandal, alleging that Mr. Winterkorn may have known
about the issue earlier than he acknowledged.

Prosecutors launched the probe in September 2015, days after U.S. authorities disclosed
Volkswagen’s cheating on diesel-emission levels. Initially, Mr. Winterkorn was named as a
suspect, but prosecutors retracted his name three days later. Friday’s announcement
reinstates Mr. Winterkorn as a suspect in the fraud investigation based on new evidence.



https://www.wsj.com/articles/volkswagens-ex-ceo-martin-winterkorn-probed-on-suspicion-of-fraud-1485518259                                                      1/4
9/28/2020          Case 1:19-mc-00166-RA-SDA        Document
                                   Germany Names Former Volkswagen76-5  Filed
                                                                  CEO Martin     09/30/20
                                                                             Winterkorn         Page
                                                                                        as Suspect - WSJ 3 of 5

Prosecutors said the indication that Mr. Winterkorn may have known about the software
used to cheat and its eﬀect earlier than he has said publicly was based on the questioning
of witnesses and suspects, as well as evaluation of seized data. The prosecutors’
statement about Mr. Winterkorn could bolster lawsuits from investors, who are seeking
nearly €9 billion ($9.65 billion) in damages.
                                                               Advertisement




When the scandal was disclosed, Volkswagen’s shares plunged, losing nearly half their
value in days.

Mr. Winterkorn resigned in September 2015 after U.S. authorities disclosed that
Volkswagen had been cheating on emissions tests for a decade.

An attorney for Mr. Winterkorn said the former CEO would comment on the probe to
investigators once he has examined the evidence against him. Mr. Winterkorn told a
German parliamentary investigative committee this month that he didn’t learn about the
emissions-cheating software until September 2015, shortly before Volkswagen admitted
cheating to U.S. environmental authorities.

Volkswagen spokesman Eric Felber said the company is “cooperating fully with
investigators” but said he couldn't comment on speciﬁcs because of the continuing
investigation.

German prosecutors haven't charged anyone with wrongdoing in connection with the
scandal. They have expanded the number of suspects under investigation to 37 from 21
after securing witness testimony and seizing ﬁles and data in raids on at least 28 private
residences and businesses this week.


https://www.wsj.com/articles/volkswagens-ex-ceo-martin-winterkorn-probed-on-suspicion-of-fraud-1485518259         2/4
9/28/2020          Case 1:19-mc-00166-RA-SDA        Document
                                   Germany Names Former Volkswagen76-5  Filed
                                                                  CEO Martin     09/30/20
                                                                             Winterkorn         Page
                                                                                        as Suspect - WSJ 4 of 5

There are at least three separate investigations under way in Germany.

The largest is seeking to determine whether Volkswagen and its management committed
fraud by knowingly rigging diesel engines to manipulate nitrogen oxide emissions.
Another investigation is looking into allegations that Volkswagen falsiﬁed carbon-dioxide
levels listed on vehicle certiﬁcations.

A third probe is focused on Mr. Winterkorn, Volkswagen Chairman Hans Dieter Pötsch,
and Herbert Diess, chief of the Volkswagen passenger-car brand, to determine if the
executives failed to inform ﬁnancial markets about the pending U.S. investigation in a
timely manner. All three men have denied any wrongdoing.

Prosecutors are also investigating a company attorney on suspicion that he encouraged
other employees to destroy evidence linked to the diesel scandal.

Volkswagen this month pleaded guilty in the U.S. to charges that included conspiring to
defraud the U.S. government and U.S. consumers by manipulating diesel engines to meet
emissions targets during lab tests. The company agreed to pay a criminal ﬁne of $4.3
billion after reaching settlements in civil law suits last year totaling up to $17.5 billion.

Volkswagen insists that the software, declared an illegal defeat device in the U.S., wasn't
illegal in Europe.

Volkswagen’s guilty plea in the U.S. included a statement of facts that made clear that
dozens of employees were involved in the cheating. The company also admitted that one
member of its legal team instructed a group of around 40 employees to remove evidence
from Volkswagen’s computers in mid-2015, when it became clear that a U.S. investigation
was pending.

The U.S. has so far indicted seven current and former Volkswagen employees in
connection with the scandal. Several of these executives reported directly to Mr.
Winterkorn.

—Ulrike Dauer
contributed to this article.

Write to William Boston at william.boston@wsj.com

Appeared in the January 28, 2017, print edition as '.'


https://www.wsj.com/articles/volkswagens-ex-ceo-martin-winterkorn-probed-on-suspicion-of-fraud-1485518259         3/4
9/28/2020             Case 1:19-mc-00166-RA-SDA        Document
                                      Germany Names Former Volkswagen76-5  Filed
                                                                     CEO Martin     09/30/20
                                                                                Winterkorn         Page
                                                                                           as Suspect - WSJ 5 of 5

 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/volkswagens-ex-ceo-martin-winterkorn-probed-on-suspicion-of-fraud-1485518259                                                      4/4
